        Case: 3:20-cv-00192-GHD-JMV Doc #: 3 Filed: 07/01/20 1 of 2 PageID #: 7


                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                    OXFORD DIVISION


RHONDA BUGGS                                                                                            PLAINTIFF

V.                                                                               NO. 3:20CV00192-GHD-JMV

ANDREW M. SAUL
Commissioner of Social Security                                                                      DEFENDANT


                                                       ORDER

         Before the Court is the application of Rhonda Buggs for leave to proceed in this action

filed pursuant to 42 U.S.C. § 405(g) without prepayment of costs or giving security therefor [2].

The Court, having reviewed the application, finds Ms. Buggs’s application meets the financial

requirements for in forma pauperis status. Nevertheless, the declaration that the information in

the application is true under penalty of perjury is accompanied by Plaintiff’s purported electronic

signature, not her original signature.1 There is no provision in this Court’s local rules or

Administrative Procedures for Electronic Case Filing that allows non-attorneys to use electronic

signatures. Accordingly, it is

         ORDERED:

         1. That Plaintiff’s application to proceed in forma pauperis is conditionally

GRANTED, and Plaintiff is granted leave to proceed in this cause without prepayment of fees or

costs or giving security therefor on the condition that she refiles her application with her original

signature within twenty-one (21) days of the date of this order.

         2. That upon the filing of an application that is substantially in the form of Docket Entry



1
 All actions sought to be filed pursuant to 28 U.S.C. § 1915 must be accompanied by an affidavit signed by the
applicant under penalty of perjury that includes a statement of all assets which shows inability to pay initial fees or
give security. See 28 U.S.C. § 1915(a)(1).
       Case: 3:20-cv-00192-GHD-JMV Doc #: 3 Filed: 07/01/20 2 of 2 PageID #: 8


#2 and contains Plaintiff’s original signature, without further order, the Clerk shall issue process

for the defendant named in the complaint, and the United States Marshal shall serve the

summons and complaint pursuant to 28 U.S.C. §1915.

       3. That should Plaintiff fail to timely comply with this order, her in forma pauperis

motion may be denied.

       THIS, the 1st day of July, 2020.



                                       /s/ Jane M. Virden
                                       U. S. MAGISTRATE JUDGE




                                                 2
